UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4381


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTIE LYNN HERRERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:13-cr-00070-D-3)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christie      Lynn       Herrera      pled    guilty,     pursuant          to    a

written plea agreement, to conspiracy to distribute and possess

with    the    intent      to     distribute         a    quantity     of    cocaine,          in

violation     of    21    U.S.C.       §    846     (2012).      The    district          court

sentenced her, below the advisory Guidelines range, to eighty-

four months’ imprisonment.                 Herrera timely appealed.

              Counsel for Herrera filed a brief pursuant to Anders

v.    California,     386       U.S.    738      (1967),    averring        there    are       no

meritorious grounds for appeal, but questioning the substantive

reasonableness of Herrera’s sentence.                         Herrera was advised of

her right to file a pro se supplemental brief but did not do so.

The    Government    has     moved         to   dismiss    the   appeal      of    Herrera’s

sentence based on the appellate waiver provision in her plea

agreement.          For     the       reasons       that    follow,     we        grant        the

Government’s       motion       and    dismiss      this    appeal     as    to    Herrera’s

sentence, and we affirm her conviction.

              We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).                      “We generally will enforce a

waiver . . . if the record establishes that the waiver is valid

and that the issue being appealed is within the scope of the

waiver.”      United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir. 2012) (internal quotation marks and alteration omitted).                                  A

                                                2
defendant’s waiver is valid if she agreed to it “knowingly and

intelligently.”              United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).

               Our       review      of    the       record       confirms        that    Herrera

knowingly       and       voluntarily        waived      the       right      to    appeal      her

sentence,       reserving         only     the   right       to    appeal     a    sentence      in

excess     of      the      Guidelines       range      established           at    sentencing.

Because the district court imposed a below Guidelines sentence,

we    grant     the      Government’s       motion      to    dismiss      and      dismiss     the

appeal of Herrera’s sentence.

               Herrera’s        appeal     waiver      does       not   preclude         appellate

review    of       her      conviction.          Counsel      does      not    challenge        the

conviction on appeal, and our review of the record, conducted

pursuant to Anders, revealed no potentially meritorious claims

relevant to the validity of Herrera’s conviction.                                  We therefore

affirm the judgment as to Herrera’s conviction.

               This court requires that counsel inform Herrera, in

writing,      of      her    right    to    petition      the      Supreme        Court    of   the

United States for further review.                      If Herrera requests that such

a    petition      be    filed,      but   counsel      believes        that       the    petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                             Counsel’s motion must

state that a copy of the motion was served on Herrera.                                           We

                                                 3
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                      4